Case 2:20-cv-10536-JVS-JEM Document 49 Filed 12/23/20 Page 1 of 5 Page ID #:692



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10                      UNITED STATES DISTRICT COURT
 11                    CENTRAL DISTRICT OF CALIFORNIA
 12                             WESTERN DIVISION
 13
 14   3M COMPANY,                               Case No. 2:20-cv-10536-JVS-JEM
 15               Plaintiff,                    STIPULATED PRELIMINARY
            vs.                                 INJUNCTION
 16
 17   PAYLESSBEAUTY,                            Judge: Hon. James V. Selna
                                                Magistrate: Hon. John E. McDermott
 18               Defendant.

 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            1                        Case No. 2:20-cv-10536-JVS-JEM
                                                    ORDER GRANTING STIPULATION TO PRELIMINARY
                                                                                    INJUNCTION
Case 2:20-cv-10536-JVS-JEM Document 49 Filed 12/23/20 Page 2 of 5 Page ID #:693



  1         On November 18, 2020, Plaintiff filed its Complaint for relief pursuant to the
  2   Lanham Act and related state law claims, and moved pursuant to Fed. R. Civ. P.
  3   65(b) for a temporary restraining order, asset freeze, other equitable relief, expedited
  4   discovery, and an order to show cause why a preliminary injunction should not issue
  5   against Defendant. On November 24, 2020, the court entered a Temporary
  6   Restraining Order (“TRO”) [ECF No. 37]. On December 7, 2020, the court entered
  7   an order pursuant to the parties’ stipulation, extending the Temporary Restraining
  8   Order through December 23, 2020. [ECF No. 46]. The parties to this action have
  9   stipulated to and agree to the entry of a preliminary injunction order. By stipulation
 10   of the parties, the Court finds as follows:
 11
                                      FINDINGS OF FACT
 12
 13         A.     Plaintiff and Defendant have stipulated and agreed to the entry of this
 14      preliminary injunction order without any admission of wrongdoing or violation
 15      of law, and without a finding by the Court of law or fact, other than as stated
 16      below;
 17         B.     Defendant and those in active concert with Defendant waive all rights
 18      to seek judicial review or otherwise challenge or contest the validity of this order;
 19         C.     This Court has jurisdiction over the subject matter of this case, and there
 20      is good cause to believe that it will have jurisdiction over all parties hereto and
 21      their venue in this district is proper;
 22         D.     Plaintiff asserts that there is good cause to believe that Defendant has
 23      engaged in and is likely to engage in acts or practices that violate the Lanham
 24      Act and related state law claims stemming from Defendant’s offer of counterfeit
 25      3M-branded goods and unauthorized sales of 3M-branded N95 respirators.
 26      Consequently, and as demonstrated by Plaintiff’s submission in support of its
 27      application for a Temporary Restraining Order, Plaintiff has established a
 28      likelihood of success on the merits of its claims. Plaintiff claims and has
                                             2                     Case No. 2:20-cv-10536-JVS-JEM
                                                           ORDER GRANTING STIPULATION TO PRELIMINARY
                                                                                           INJUNCTION
Case 2:20-cv-10536-JVS-JEM Document 49 Filed 12/23/20 Page 3 of 5 Page ID #:694



  1      established that there is good cause to believe that immediate and continuing
  2      harm will result from Defendant’s conduct if not restrained and enjoined by order
  3      of this Court;
  4         E.      Plaintiff asserts that there is good cause to believe that immediate and
  5      irreparable damage to the Court’s ability to grant effective final relief for Plaintiff
  6      and, ultimately consumers, including monetary restitution, rescission, discourse
  7      and of profits, will occur from the sale, transfer, dissipation, or other disposition
  8      or concealment by Defendant of assets or records, unless Defendant is
  9      immediately restrained and enjoined by order of this Court;
 10         F.      Plaintiff asserts that good cause exists for continuing to restrain
 11      Defendant pursuant to the terms of the TRO issued by this Court;
 12         G.      The entry of a preliminary injunction is in the public interest; and
 13         H.      The existing security posted by Plaintiff in support of entry of a
 14      Temporary Restraining Order in the amount of $15,000 is sufficient security to
 15      support issuance of this preliminary injunction order.
 16
                                               ORDER
 17
 18   IT IS THEREFORE ORDERED
 19         This Court, having considered the parties’ stipulation to entry of a preliminary
 20   injunction order, and for good cause shown, it is hereby:
 21         ORDERED that Plaintiff’s application for a Preliminary Injunction shall be,
 22   and hereby is, granted; and it is further
 23         ORDERED, as sufficient cause has been shown, that Defendant, its officers,
 24   directors, employees, agents, subsidiaries, distributors, and all persons in active
 25   concert or participation with any Defendant having notice of this Order are hereby
 26   restrained as follows:
 27              1. Defendant, its agents, servants, employees, officers and all persons and
 28                 entities in active concert and participation with it are enjoined from
                                                  3                     Case No. 2:20-cv-10536-JVS-JEM
                                                              ORDER GRANTING STIPULATION TO PRELIMINARY
                                                                                              INJUNCTION
Case 2:20-cv-10536-JVS-JEM Document 49 Filed 12/23/20 Page 4 of 5 Page ID #:695



  1              using the 3M Marks—or any reproductions, counterfeit copies or
  2              colorable imitations thereof in any manner, as well as any other mark(s)
  3              confusingly similar thereto—for, on, and/or in connection with the
  4              manufacture, distribution, advertising, promoting, offering for sale,
  5              and/or sale of any goods that do not constitute genuine 3M product, or
  6              is not authorized by 3M to be sold in connection with the 3M Marks,
  7              including, without limitation, 3M-branded N95 respirators;
  8           2. Defendant, its agents, servants, employees, officers and all persons and

  9              entities in active concert and participation with it are further enjoined
 10              from:
 11                 a. passing off, inducing, or enabling others to sell or pass off any
 12                      product as a genuine 3M product that is not produced under the
 13                      authorization, control, or supervision of 3M and approved by 3M
 14                      for sale under the 3M Marks;
 15                 b. committing any acts calculated to cause consumers to believe
 16                      that Defendant’s counterfeit 3M products are sold under the
 17                      authorization, control or supervision of 3M, or are sponsored by,
 18                      approved by, or otherwise connected with 3M;
 19                 c. secreting, concealing, destroying, altering, selling, transferring
 20                      or otherwise disposing of any inventory of counterfeit 3M
 21                      products in Defendant’s possession, custody or control;
 22                 d. secreting, concealing, destroying, altering, selling, transferring
 23                      or otherwise disposing of any computer files, data, business
 24                      records, documents or any other records or evidence relating to
 25                      Defendant’s user accounts, eBay accounts, or any money,
 26                      securities or other property or assets of Defendant relating to the
 27                      manufacture, importation, exportation, advertising, marketing,
 28                      promotion, distribution, display, offering for sale and/or sale of
                                                 4                        Case No. 2:20-cv-10536-JVS-JEM
                                                         ORDER GRANTING STIPULATION TO PRELIMINARY
                                                                                         INJUNCTION
Case 2:20-cv-10536-JVS-JEM Document 49 Filed 12/23/20 Page 5 of 5 Page ID #:696



  1                      counterfeit 3M products, including 3M N95 respirators or other
  2                      3M PPE;
  3                   e. effecting assignments or transfers, forming new entities or
  4                      associations, or creating and/or utilizing any other seller
  5                      platform, account, or any other means of importation,
  6                      exportation, advertising, marketing, promotion, distribution,
  7                      display, offering for sale and/or sale of counterfeit 3M products
  8                      for the purposes of circumventing or otherwise avoiding the
  9                      prohibitions set forth in this Order;
 10                   f. transferring ownership of “paylessbeauty” eBay storefront or
 11                      account.
 12         ORDERED that upon receipt of notice of this Order, PayPal and eBay shall
 13   continue to restrain all eBay and/or PayPal accounts associated with Defendant and
 14   restrain and enjoin the transfer of any monies held in such accounts until further
 15   ordered by this Court.
 16
 17         This Order shall remain in effect until entry of a final judgment in this case.
 18   IT IS SO ORDERED.
 19
 20
 21   Dated: December 23, 2020
                                                Honorable James V. Selna
 22                                             United States District Court Judge
 23
 24
 25
 26
 27
 28
                                                 5                        Case No. 2:20-cv-10536-JVS-JEM
                                                         ORDER GRANTING STIPULATION TO PRELIMINARY
                                                                                         INJUNCTION
